DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-18 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-18. These rejections are respectfully withdrawn. Examiner determined that the claimed invention is necessarily rooted in improvements to computer technology and not drawn to an abstract idea. For example, the claimed invention is drawn towards operating an extended reality system providing a managed level of interactive access to user’s personal information based on a first, second, third and fourth rating including specialized hardware and software to present the embodiments. The claimed invention is rooted in computing technology, i.e. presenting graphical and other user interfaces and 3D user interfaces to users of extended reality technology. Thus, the claimed invention aligns with the facts of the Federal Circuit decision in Enfish. Therefore, the Examiner finds that the claims are patent-eligible under 35 USC §101.
Regarding the prior art: 
Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2019/0217194 A1 to Yeh et al. Yeh discloses an interactive gaming system that includes a first game environment that includes user input devices that receive first user inputs indicative of team/individual performance of a first set of players, and a second game environment that includes user input devices that receive second user inputs indicative of team/individual performance of a second set of players. The interactive gaming system receives the first and second user inputs, accesses dynamic user profiles that correspond the first and the second set of players, updates the dynamic user profiles based on the first and second user inputs, and selects a third set of players from the first and second set of players to qualify for a third game environment. Accumulating an individual score, a team score, or experience points that are above respective threshold values may permit the players to qualify to participate in a game finale (e.g., a third game environment) of the interactive gaming system
However, Yeh in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-18 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715